Citation Nr: 1539034	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  15-27 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus. 

(The issues related to the ratings assigned for a right shoulder disability, a residual surgical scar, and a TDIU rating are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel




INTRODUCTION

The Veteran had active service from March 1960 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Columbia, South Carolina, Regional Office (RO).  

Prior to executing an August 2010 Appointment of Individual as Claimant's Representative (VA Form 21-22a), the Veteran executed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) in favor of service organization listed on the title page.  Although an August 2010 VA Form 21-22a reflects that the attorney will represent the Veteran without limitations, a subsequently executed November 2011 and July 2015 agreements between the parties explicitly limit representation of the Veteran to claims for increased ratings and a TDIU rating.  Given the intent of the parties' is clear and the RO has provided adjudications not pertaining to these matters to the Veteran's service organization representative, the November 2011 agreement controls in this situation and necessitates issues related to increased rating and a TDIU rating be address in a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a timely August 2010 notice of disagreement with the denial of service connection for tinnitus in a July 2010 rating action.  The claim is listed as on the Title Page above.  However, the AOJ has not responded to the Notice of Disagreement with a Statement of the Case that addresses the issue.  A Statement of the Case must be issued on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case addressing entitlement to entitlement to service connection for tinnitus.  Notify the Veteran and his service organization of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




